Berry, J.
The affidavit of lien claim in this case wholly fails to state that defendant was, either at the time the materials were furnished, or the contract for furnishing them made, the owner of, or of any estate or interest in, the building for the construction of which they were furnished, or of any right, title, or interest in the land upon which the same was erected. Its only allegation in either of these respects is that the “building is situated upon a certain lot owned by” defendant, which cannot mean more than that it is owned by him at the date of the affidavit. It follows that the affidavit is insufficient, under Clark v. Schatz, 24 Minn. 300; Rugg v. Hoover, 28 Minn. 404, (10 N. W. Rep. 473;) Keller v. Houlihan, 32 Minn. 486, (21 N. W. Rep. 729;) and Anderson v. Knudsen, 33 Minn. 172, (22 N. W. Rep. 302.)
Order affirmed.